DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending.
Claims 1-17 are rejected under 35 USC § 103

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 3-6, 8-9, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf et al. (US 20180349291 A1), in view of Biswas et al. (US 20140075125 A1).
Regarding Claim 1 Kingauf discloses:     
a graphics processing system comprising: (Klingauf: [0051] teaches graphics processing system.);
a memory system (Klingauf: FIG. 1 lower-level memory 170. Klingauf [0028] teaches memory system);
a graphics processor (Klingauf: FIG. 1 processor 162. Klingauf [0026] teaches graphics processing units.); and
a cache system arranged between the memory system and the graphics processor and configured to transfer data between the memory system and the graphics processor for use by the graphics processor when generating a render output (Klingauf: FIG. 1 memory cache 120. Klingauf [0025] teaches cache system that is connected to memory system and the graphics processor and transfers data between them.);
the cache system comprising: (Klingauf: [0025] "… the memory cache 120 and the lower-level memory 170 are part of a hierarchical cache memory subsystem. Although not shown, in some embodiments, the source 160 includes one more levels of caches".  );
a first cache configured to transfer data to and from the graphics processor for use when generating a render output (Klingauf: [0027] "… each of the processor 162 and the functional unit 164 is capable of accessing the shared memory cache 120". 
a second cache arranged and configured to transfer data between the first cache and the memory system ( (Klingauf: [0027] teaches that the processor has access to the lowest level cache 120 as well. Whilst the cache system is hierarchical (Klingauf [0025],[0066]) utilising level 1, level two and level three cache (Ll, L2, L3) where L3 is closest to the memory and L2, L1 are closer to the processor. Each cache level passes data information to each other, in particular the cache system handles render information to generate a render output. Klingauf [0025] teaches that lowest level cache 120 is connected to lower level memory 170 and the processors also has other (higher) levels of caches and hence data is transferred from/to processor to the lower level cache 120 and data from lower level cache is transferred from/to memory 170. ); and
a cache controller that is configured to, when data is to be written from the first cache to the memory system, determine a data type of the data that is to be written and to, in dependence on the determined data type, either cause the data to be written into the second cache without writing the data to the memory system, [or to cause the data to be written to the memory system without storing the data in the second cache] (Klingauf: [0068] discloses how the cache controller removes the cache lines by invalidating them and without writing the cache lines back to lower-level memory, thus the cache area is freed for reuse when the cache line removal completes. Klingauf [0062] discloses how the system identified certain sets of data (e.g temporal data) and depending on the type of data identified prior to write back to memory from the CPU or cache, then this data is removed via a drop/hint command ([0063]-[0064]) from the cache without saving temporal data to memory. Klingauf [0066] refers to the temporal buffer/cache as the last memory cache before access to the memory, which is thus considered to be equivalent to the second cache of the present invention. A non-replaceable attribute is given to the temporal buffer in the (second) cache ( Klingauf [0067]) to prevent eviction by data prior to completion of the job.  ) 
KLINGAUF discloses all of the features/limitations of claim 1, with the exception that dependent on the data type data is (alternatively) written to the memory without writing to the second cache.
Biswas discloses [a cache controller that is configured to, when data is to be written from the first cache to the memory system, determine a data type of the data that is to be written and to, in dependence on the determined data type, either cause the data to be written into the second cache without writing the data to the memory system,] or to cause the data to be written to the memory system without storing the data in the second cache ( Biswas: [0091] teaches writing data to the memory without 
Both Kingauf and Biswas represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kingauf in view of Biswas as it represents a combination of known prior art elements according to known methods (cache controller of Kingauf writing data to the memory without writing it to second cache as done by Biswas) to yield a more efficient graphics data processing system (see also Biswas [0091]).

Regarding claim 9, this is a method claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.
Regarding claim 17, this is a computer product claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 3 Kingauf/Biswas discloses:
the graphics processing system of claim 1, wherein the cache controller is configured to cause intermediate geometry data that is generated by the graphics processor when generating a rendering output to be written into the second cache  (Klingauf: [0060] in particular the cache system handles render information to generate a render output which uses tile linked lists ( i.e tile-based rendering) using primitives (paragraph 60). This so called 'temporal data' generated by the GPU noted in 
Regarding claim 11, this is a method claim corresponding to the system claim 3, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 4 Kingauf/Biswas discloses:
the graphics processing system of claim 3, wherein the cache controller is configured to cause frame buffer data to be written into the second cache (Klingauf: [0062]-[0064], [0066]: Klingauf [0062] discloses how the system identified certain sets of data (e.g temporal data of the frames) and depending on the type of data identified prior to write back to memory from the CPU or cache, then this data is removed via a drop/hint command (Klingauf [0063]-[0064]) from the cache without saving temporal data to memory. Klingauf [0066] refers to the temporal buffer/cache as the last memory cache before access to the memory, which is thus considered to be equivalent to the second cache of the present invention).
  Regarding claim 12, this is a method claim corresponding to the system claim 4, and is rejected for the same reasons mutatis mutandis.
 
Regarding Claim 5 Kingauf/Biswas discloses:
the graphics processing system of claim 1, wherein the cache controller is configured to invalidate the second cache so that the data in the second cache can be evicted without writing the data to the memory system in response to a set of one or more processing job(s) using the data in the second cache being completed (Klingauf: [0068] discloses handling data which is required for a certain finite time but which can be discarded after a certain phase is completed by storing them in second cache. Klingauf [0068] discloses how the cache controller removes the cache lines by invalidating them and without writing the cache lines back to lower-level memory, thus the cache area is freed for reuse when the cache line removal completes).
Regarding claim 13, this is a method claim corresponding to the system claim 5, and is rejected for the same reasons mutatis mutandis.
 
Regarding Claim 6 Kingauf/Biswas discloses:
the graphics processing system of claim 1, wherein when data is to be read from the second cache, the cache controller is configured to determine a data type of the data that is to be read and to, when it is determined that the data is of a data type that is to be cached using the second cache, check whether the data is present in the second cache, and if the data is present in the second cache, to read the data from the second cache, whereas if the data is not present in the second cache, to read the data from the memory system (Biswas: [0079]-[0091]  discloses cache hint and its use. Biswas [0080] discloses cache hint when data will be allocated and maintained in cache due to its possibility of reuse.  Biswas [0091]-[0095], [0106] teaches how to handle a cache miss in different cache hint conditions. In all these cases Biswas teaches whether to allocate or not allocate or prevent allocation of data after it is received from memory. Biswas [0091] specifically discloses conveying the request to memory during a miss).
Regarding claim 14, this is a method claim corresponding to the system claim 6, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 8 Kingauf/Biswas  discloses:
a graphics processing system comprising: (Klingauf: [0051] teaches graphics processing system.);
 a memory system; (Klingauf: FIG. 1 lower-level memory 170. Klingauf [0028] teaches memory system);
 a graphics processor; and (Klingauf: FIG. 1 processor 162. Klingauf [0026] teaches graphics processing units.);
 a cache system arranged between the memory system and the graphics processor and configured to transfer data between the memory system and the graphics processor for use by the graphics processor when generating a render output; (Klingauf: FIG. 1 memory cache 120. Klingauf [0025] teaches cache system that is connected to memory system and the graphics processor and transfers data between them.);
 the cache system comprising: (Klingauf: [0025] "… the memory cache 120 and the lower-level memory 170 are part of a hierarchical cache memory subsystem. Although not shown, in some embodiments, the source 160 includes one more levels of caches".  );
a first cache operable to transfer data to and from the graphics processor for use when generating a render output; and (Klingauf: [0027] "… each of the processor 162 and the functional unit 164 is capable of accessing the shared memory 
a second cache arranged and configured to transfer data between the first cache and the memory system, wherein the second cache is write-only allocated such that in response to a cache miss in the second cache on a write request a cache line of the second cache is allocated for the data such that the data can then be written to the second cache, whereas in response to a miss in the second cache on a read request a cache line of the second cache is not allocated and the read request is passed to the memory system.   (Chang: [0013] "… the write-absorbing buffer operates as a "dirty" cache that can be used to look up both read and write requests, although allocating new blocks only for write requests and not read requests". So, Chang [0013] discloses allocating new block/line for write if there is a write miss but does not allocate new block/line for read if there is a read miss. );
 Regarding claim 16, this is a method claim corresponding to the system claim 8, and is rejected for the same reasons mutatis mutandis.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf et al. (US 20180349291 A1), in view of Biswas et al. (US 20140075125 A1) and further in view of Chang et al. (US 20120254507 A1).
Regarding Claim 2 Kingauf/Biswas teaches all the limitation of claim 1. However Kingauf/Biswas does not teach second cache as a write-only allocated cache.
Chang discloses, the graphics processing system of claim 1, wherein the second cache is write-only allocated such that in response to a miss in the second cache on a request to write data to the second cache a cache line of the second cache is allocated for the data such that the data can then be written to the second cache, whereas in response to a miss in the second cache on a request to read data from the second cache a cache line of the second cache is not allocated and the read request is passed to the memory system (Chang: [0013] "… the write-absorbing buffer operates as a "dirty" cache that can be used to look up both read and write requests, although allocating new blocks only for write requests and not read requests". So, Chang [0013] discloses allocating new block/line for write if there is a write miss but does not allocate new block/line for read if there is a read miss).
Both Kingauf/Biswas and Chang represent works within the same field of endeavor, namely efficient cache usage and management system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kingauf/Biswas in view of Chang as it represents a combination of known prior art elements according to known methods (graphics processing system 
Regarding claim 10, this is a method claim corresponding to the system claim 2, and is rejected for the same reasons mutatis mutandis.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf et al. (US 20180349291 A1), in view of Biswas et al. (US 20140075125 A1) and further in view of Pangborn et al. (US 20130103909 A1).
Regarding Claim 7 Kingauf/Biswas teaches all the limitation of claim 6. However Kingauf/Biswas does not disclose a cache controller that reads certain type of data directly from memory without checking second cache.
Pangborn discloses:
the graphics processing system of claim 6, wherein when it is determined that the data is of a data type that is not to be cached using the second cache, the cache controller is configured to read the data from the memory system without checking the second cache (Pangborn: abstruct, [0038], [0040]-[0043], [0055] discloses reading data from memory system bypassing cache access based on data type of the access request. Pangborn [0041] teaches if the requested data type  is graph data controller bypasses cache and directly accesses memory).
 Both Kingauf/Biswas and Pangborn represent works within the same field of endeavor, namely most efficient use of cache storage. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively 
 Regarding claim 15, this is a method claim corresponding to the system claim 7, and is rejected for the same reasons mutatis mutandis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koob et al. (US 20130282987 A1): Teaches a write-data-invalid (WDI) state configured to reduce stalls during write operations. The WDI state is a dataless state with guaranteed write permissions. When a first processor of the multiprocessor system makes a write request for a first cache entry of a first cache, the WDI state associated with the first cache entry includes write permissions for the write to directly proceed to one or more higher levels of memory in the shared memory.
Simionescu et al. (US 20140244902 A1): Teaches a cache that includes a plurality of cache lines. The cache is configured to (i) store a plurality of data items in the cache lines and (ii) generate a map that indicates a dirty state or a clean state of each of the cache lines. The cache also has a write-back policy to a memory. The circuit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138
/SHAWN X GU/
Primary Examiner, AU2138